
	
		II
		110th CONGRESS
		2d Session
		S. 2864
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to include
		  improvement in quality of life in the objectives of training and rehabilitation
		  for veterans with service-connected disabilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Training and Rehabilitation for
			 Disabled Veterans Enhancement Act of 2008.
		2.Inclusion of
			 improvement in quality of life as objective of training and rehabilitation for
			 veterans with service-connected disabilities
			(a)Inclusion in
			 services and assistance under training and rehabilitationSection
			 3104(a)(15) of title 38, United States Code, is amended by inserting before the
			 period at the end the following: and to improve a veteran's quality of
			 life.
			(b)Independent
			 living services and assistance
				(1)Entitlement of
			 certain veteransSection 3109 of such title is amended by
			 inserting before the period at the end the following: and to improve
			 such veteran's quality of life.
				(2)Program of
			 services and assistanceSection 3120 of such title is
			 amended—
					(A)in subsection
			 (a), by striking may and inserting shall;
			 and
					(B)in subsection
			 (d), by inserting before the period at the end of the first sentence the
			 following: and to improve such veteran's quality of life.
					3.Repeal of
			 limitation on number of veterans enrolled in programs of independent living
			 services and assistanceSection 3120 of title 38, United States
			 Code, as amended by section 2 of this Act, is further amended—
			(1)by striking
			 subsection (e); and
			(2)by redesignating
			 subsection (f) as subsection (e).
			
